Citation Nr: 1549946	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  15-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral eye disability, to include as due to in-service herbicide exposure.  

3.  Entitlement to an increased initial evaluation for unspecified trauma and stressor related disorder (Claimed as PTSD).

4.  Entitlement to an effective date prior to November 20, 2009 for the grant of service connection for unspecified trauma and stressor related disorder (Claimed as PTSD).

5.  Entitlement to an effective date prior to November 20, 2009 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to February 1979.  The Veteran had service in the Republic of Vietnam and was awarded the Bronze Star.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 and a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


The Board acknowledges that the issues of entitlement to increased evaluations for sleep apnea and hypertension have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss, claim for an increased evaluation for unspecified trauma and claims for earlier effective dates for unspecified trauma and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had combat experience in Vietnam and is presumed to have been exposed to herbicides in service.  

2.  The Veteran has not been diagnosed with a disease associated with exposure to certain herbicide agents.  

3.  A bilateral eye disability was not manifest in active service and any current diplopia is not otherwise etiologically related to such active service, to include herbicide exposure.


CONCLUSION OF LAW

1.  An eye disability was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veteran has asserted service connection for a bilateral eye disability.  The Veteran also states that he has a bilateral eye disability that is related to service, to include exposure to herbicides.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Eye Disability 

The Veteran has been diagnosed with diplopia of the bilateral eyes, which he believes is related to service and specifically related to his exposure to herbicides in Vietnam.  

The evidence of record does show that the Veteran had service in Vietnam with combat experience.  The Veteran received a Bronze Star for his service.  The Board notes that the Veteran is presumed to have been exposed to certain herbicide agents during his service.  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

The Veteran has not been diagnosed with a disability that falls under the presumption, as discussed above.  As such, the Veteran's claim on a presumptive basis must be denied.  38 C.F.R. § 3.309 (e).  The preponderance of the evidence does not support service connection for a bilateral eye disability on a presumptive basis and the benefit of doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Even if the Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will now turn to address the Veteran's bilateral eye disability on a direct service connection basis.

A review of the Veteran's service treatment records do not reveal an eye disability in service.  Upon retirement from service, his December 1978 Report of Medical Examination does not reveal an eye disability.  The only notation regarding his eyes in services is recurrent chalazions (lumps on eyelids).  
In November 2008, the Veteran underwent an eye consultation.  He was following up on an MRI for diplopia.  He was diagnosed with convergence insufficiency two months prior.  The impression at the end of the consultation was mild chronic white matter change and unremarkable orbits.  Convergence insufficiency was noted and he was doing well with readers only.  MRI revealed no causative intracranial or orbital lesion.  Also, chronic white matter lesions were noted.  The Veteran was asked to follow up in 8 weeks with his primary care doctor and in two years with the ophthalmologist.  

The Veteran underwent an eye consultation in August 2009.  At this time he reported with difficulty tracking that was intermittent over the years.  At the examination no change in vision was reported and there was no evidence of pain.  It was noted that the Veteran had been diagnosed with convergence insufficiency more than 10 years prior.  He had never been prescribed prisms in glasses.  He did not report that he was having any trouble reading or with distance vision.  He did say that he has to tilt his head to the right to look at the computer and many times he is patching to read.  His vision acuity without correction was noted to be 20/20 bilaterally.  The impression was that the Veteran has vertical diplopia and may have been suffering with this disorder since childhood.  The examiner opined that this may be a congenital condition or early trauma rather than a disease entity.  

The Veteran had a follow up eye consult in March 2010.  It was noted that he was last seen in August 2009 and his longstanding right inferior oblique palsy had been continuing for more than 40 years, secondary to early trauma or congenital defect.  The exact etiology of the disability was not clear.  At the end of the consult, the examiner noted that the left hypertropia was unchanged since last visit, and stable.  

In July 2010, the Veteran was afforded a VA examination of his bilateral eye disability.  At this time the Veteran complained that his eyes do not focus when he looks up and he wears glasses for reading.  Upon examination it was noted that the Veteran has diplopia, only when looking up and to the left.  At the end of examination it was noted that his hyperopia, astigmatism and presbyopia are all correct with glasses.  He was also diagnosed vertical diplopia that is isolated to right inferior oblique palsy.  No history of trauma was noted.  However, the examiner did note that this was an unusual muscle to be isolated palsy.  The examiner also noted that he has been having a history of diplopia for more than 40 years and may have had it since childhood.  He has had no progression and descent ability to fuse, which makes it more likely to be a congenital disability or related to an early trauma rather than a new disease entity.  The Veteran was also diagnosed with convergence insufficiency, but the examiner noted that he was used to this issue and is able to function well with reading glasses.  

As evidence to support his claim, the Veteran submitted a letter in March 2011, stating that his eye disability causes him to lose the ability to track evenly together.  At times he has to wear a patch over one eye to see the road while driving to reduce double vision.  

Based upon the VA examiner's opinion in July 2010 and the opinion of the ophthalmologist from his eye consult in August 2009 that the Veteran's bilateral eye disorder is a congenital defect and not a new disease entity, service connection is not warranted.  VA law states that congenital or developmental defects to include, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  

In sum, there is no competent evidence included in the record to support the Veteran's assertion that his eye disability is etiologically related to service, to include herbicide exposure.  The lack of a diagnosis in service, the negative medical opinions, as well as the absence of any medical records of a diagnosis or treatment for more than 29 years after service, is probative evidence against the claim for direct service connection.  Further, none of the evidence of record relates the Veteran's disability to his active service except the Veteran's owns statements.  Although the Veteran believes his eye disability is a result of exposure to Agent Orange, he is not competent to provide such an opinion, since it involves a complex medical question as to the etiology of internal disease processes.  Further, all of the medical evidence of record suggests that the Veteran's eye disability is a congenital defect.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an eye disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a bilateral eye disability is denied.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated March and June 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   

The Veteran was provided VA examinations in July 2010, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

Service connection for a bilateral eye disability is denied.  


REMAND

The Veteran last had a VA examination for his hearing loss in July 2010.  At that time the left ear did not yet meet the requirements of 38 C.F.R. § 3.385.  A September 2009 VA treatment record indicated the Veteran was to return for audiologic re-evaluations every two years or as needed.  Complete VA records have not been obtained since March 2010.  Given the amount of time since the examination and the fact that VA treatment records may include pertinent audiological findings, further development is necessary to assess the current level of hearing acuity. 

The Board notes the Veteran's July 2015 VA form 9 stated that the "issues of PTSD and Tinnitus were not addressed in SOC 7/9/2015, but should have been as they were listed in the NOD filed for RD 1/21/2011. Please adjudicate these claims and re-issue a proper SOC."  While the Veteran's representative is correct that a NOD was filed for these issues, a review of the record reflects that a July 2015 rating decision granted service connection for unspecified trauma and stressor related disorder (claimed as PTSD) and tinnitus.  Notification of this rating decision was mailed July 10, 2015.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, the record reflects the Veteran has since filed a notice of disagreement in September 2015 concerning the rating and effective date for the psychiatric disorder and the effective date for tinnitus assigned by the July 2015 rating decision.  Although the NOD is recent, there is no indication that the RO is processing these claims and a Statement of the Case (SOC) has not been issued.  Thus, a remand of these claims is necessary to accord the RO an opportunity to issue an SOC for these claims and to accord the appellant an opportunity to perfect an appeal of the issues. 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his bilateral hearing loss after March 2010 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 
 
2. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after March 2010. 
 
3. Schedule the Veteran for a VA audiological examination to address the current nature and etiology of his bilateral hearing loss disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

 The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss had its onset during active service; is etiologically related to the Veteran's reported noise exposure; or otherwise originated during active service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

4.  Thereafter, provide the Veteran with an SOC as to the issues of entitlement to an increased evaluation for unspecified trauma and claims for earlier effective dates for unspecified trauma and tinnitus.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200 , 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim for hearing loss in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


